DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group 3 and SEQ ID NOS:500 and 618 in the reply filed on 1/13/2021 is acknowledged.

Improper Markush

Claims 1, -3, 5, and 6 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and 
The Markush grouping of siRNA sequences targeting different genes is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The siRNA compounds which each share a general design that allows them to inhibit a specified target, there is not structural feature that allows them to be used interchangeably. For example an siRNA targeting AR will not inhibit an SRD5A2 gene and an siRNA targeting SRD5A1 will not inhibit expression of AR. There is not a structural feature shared among the different groups that allows them to function to inhibit each recited target. For example, the different siRNA types function to inhibit different genes and are specifically designed to not inhibit genes not specifically and intentionally targeted by the specific siRNA.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al (US20150197756), Li et al (US20050164970), and Chang et al(1) (US20090282496), in view of Lee et al (US20120238017) and Chang et al(2) (Molecular Therapy Vol.17(4):725-732, 4/2009).
Brown et al have taught the use of siRNA compounds targeting AR in the treatment of disease. It has been taught to specifically target AR encoding nucleic acids to treat disease. Brown et al have provided numerous examples of functional siRNA targeting AR. It has been taught that a second strand(antisense strand) can be from 19-35nt in length, and that a first strand (sense strand can be 15-35 nucleotides in length. These limitation clearly imply asymmetrical 
Li et al have taught the use of AR targeting siRNA compounds to treat disease. It has been taught to utilize known chemical modification to enhance siRNA stability, for example. See, for example paragraphs 4, 55, 56, 89-92 and SEQ ID NOS:1-34.
Chang et al (US20090282496) have taught the use of AR targeting siRNA compounds to treat disease. It has been taught to utilize known chemical modification to enhance siRNA stability, for example. See, for example paragraphs 3, 4, 32, 54, 56, 59-62, 71, and 208-211, for example.
Lee et al have taught the use of asymmetric siRNAs in general: “It is an object of the present invention to provide a novel siRNA molecule, which does not saturate the RNAi 
Chang et al (2) also teaches the same asymmetrical modifications of siRNA structure for the same reasons as Lee above. Please see the entire reference which is relevant to applicant invention.
The invention as a whole was therefore clearly prima facie obvious to one in the art at the time the application was effectively filed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761.  The examiner can normally be reached on M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN MCGARRY/Primary Examiner, Art Unit 1635